244 S.W.3d 218 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
James GRAVES, Defendant/Appellant.
No. ED 89105.
Missouri Court of Appeals, Eastern District, Division Two.
January 29, 2008.
Timothy Forneris, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jayne T. Woods, co-counsel, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., KURT S. ODENWALD, J.

ORDER
PER CURIAM.
James Graves (Appellant) appeals from the trial court's judgment and sentence *219 entered upon a jury verdict convicting him of first-degree murder, in violation of section 565.020 RSMo 2000,[1] and armed criminal action, in violation of section 517.015. Appellant was sentenced to concurrent terms of life imprisonment without parole and twenty-five years, respectively. We affirm.
We have reviewed the briefs of the parties and, the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo 2000, unless otherwise indicated.